          Case 1:18-cv-11658-RGS Document 25 Filed 11/29/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

------------------------------------x
KRISTINA TOT, as Administratrix of the Estate of :
STJEPAN TOT, and RANDY STERN, as Executor :
of the Estate of ANNETTE MONACHELLI, on                :
behalf of themselves and all other similarly situated, :
                                                       :
                      Plaintiffs,                      :    Civil Action
        v.                                             :    No. 18-11658-RGS
                                                       :
ECLINICALWORKS, LLC,                                   :    ORAL ARGUMENT REQUESTED
                                                       :
                      Defendant.                       :
------------------------------------x

           DEFENDANT ECLINICALWORKS, LLC’S MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), defendant

eClinicalWorks, LLC respectfully moves the Court for an order dismissing plaintiffs’ claims. As

set forth in greater detail in the memorandum of law submitted herewith, the plaintiffs lack

standing to sue under Article III of the United States Constitution. Moreover, even if they had

standing, their claim under Chapter 93A of the Massachusetts Consumer Protection Act and their

common law claims would still fail for separate and independent claim-specific reasons. In

addition, both plaintiffs’ warranty-based claims and Mr. Stern’s tort claims are time-barred.

                             REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), defendant respectfully requests oral argument on this

motion.

                          LOCAL RULE 7.1(A)(2) CERTIFICATION

       The undersigned counsel hereby certifies that counsel for defendant conferred with

counsel for plaintiffs, in a good-faith effort to resolve the issues raised in this motion, and has

been unable to do so.
         Case 1:18-cv-11658-RGS Document 25 Filed 11/29/18 Page 2 of 2



Dated: November 29, 2018                               Respectfully submitted,
       Boston, Massachusetts
                                                       /s/ James R. Carroll
                                                       James R. Carroll (BBO #554426)
                                                       SKADDEN, ARPS, SLATE,
                                                          MEAGHER & FLOM LLP
                                                       500 Boylston Street
                                                       Boston, Massachusetts 02116
                                                       (617) 573-4800
                                                       james.carroll@skadden.com

                                                       Jessica D. Miller (admitted pro hac vice)
                                                       Geoffrey M. Wyatt (admitted pro hac vice)
                                                       SKADDEN, ARPS, SLATE,
                                                          MEAGHER & FLOM LLP
                                                       1440 New York Avenue, N.W.
                                                       Washington, D.C. 20005
                                                       jessica.miller@skadden.com
                                                       geoffrey.wyatt@skadden.com

                                                       Counsel for Defendant
                                                       eClinicalWorks, LLC

                                 CERTIFICATE OF SERVICE

        I, James R. Carroll, hereby certify that this document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing and paper copies will be sent to those indicated as non-registered participants, if any, on
November 29, 2018.

Dated: November 29, 2018                               /s/ James R. Carroll
                                                       James R. Carroll




                                                  2
